lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HIRA EDUCATIONAL SERVICES OF

\ NORTH AMERICA,
2:18-CV-OO486

Plaintiff,

v. Judge Marilyn J. Horan

FRANK AUGUSTINE, in his official
capacity as Chairman of the Board of
Supervisors of the Twp of Shenango,
Lawrence County, Pennsylvania; ALBERT
BURICK lll, in his ojj"zcial capacity as
Supervisor and Secretary-Treasurer of the
Board ofSupervisors of the Twp of
Shenango, Lawi'ence County, Pennsylvania;
RUSSELL RILEY, in his official capacity as
Vice-Chairman of the Baard of Supervisors
of the Twp of Shenango, Lawrence County,
Pennsylvania; BRUCE LEONATTI, in his
onicial capacity as President of the
Pittsbui'gh Chapter ofAct For America;
AARON BERNSTINE, in his individual
capacity as State Representative of the
Pennsylvania State House of
Representatives; CHRISTOPHER
SAlNATO, in his individual capacity as
State Representative of the Pennsylvania
State House ofRepresentatives; and ELDER
VOGEL JR., in his individual capacity as
Senator at the Pennsylvania State Senate;

Defendants.

\_/V\/\_/\./\_/\/\/\./\./\_/\./\/\/\/\/\/\_/\/\/\/\./\/\./\./\./\/\./\/\./\./\./\./\/\/\./

OPINI()N AND ()RDER
On April 13, 2018, Plaintiff HIRA Education Sewices ofNorth America filed a Complaint
alleging that Defendants’ conduct caused Plaintifi’ s contract for the purchase of real property to
fail, thereby “depriv[ing] Plaintiff of its right to religious freedom,” in Violation of the Religious

Land Use and lnstitutionalized Persons Act (RLUIPA, 42 U.S.C. § 200000 et seq.), Pennsylvania’s

 

 

Religious Freedom Protection Act (RFPA, 71 P.S. § 2401 et seq.), 42 U.S.C. § 1981, and 42
U.S.C. § 1983. (Compl. 11 150, ECF No. 1). On May 2, 2018, Plaintiff sought a preliminary
injunction “regarding the intended unequal use” of the property. (ECF No. 20). Following
Plaintiff s Motion for Preliminary Injunction, Defendants filed l\/lotions to Dismiss, (ECF Nos. 64,
68, 74, 78, 106), Which Were first deferred, (ECF No. 88), and then dismissed as premature in June
2018. (ECF Nos. 104, 114). Defendants Sainato, Vogel, and Bernstine appealed the dismissals,
as their Motions Were based on claims of various immunities (ECF Nos. 98, 99, 105). Defendant
Leonatti also appealed the dismissal of his l\/Iotion. (ECF No. 115). The appeals are still pending
before the Third Circuit.

On October 2, 2018, the Court denied Plaintiffs Motion for Preliminary lnjunction
“Without prejudice, in light of the passage of time and need to complete the pleading cycle.” (ECF
No. 132). Plaintiff filed a Renewed Motion for Preliminary Injunction on Novernber 5, 2018.
(ECF No. 134). Defendant Sainato then filed a l\/Iotion to Confirm this Court’s Lack of
Jurisdiction or, in the Alternative, to Hold this Case in Abeyance During the Pendency of the
Appeals to the Third Circuit. (ECF No. 140). Defendants Vo gel and Bernstine joined in that
Motion. (ECF Nos. 149, 151). Following briefing by the parties, oral argument Was heard on
December 20, 2018. At oral argument, the Court entered an order stating that it Would take no
further action regarding Defendants Sainato, Vogel, and Bernstine until the Third Circuit rules on
their appeals. (ECF No. 155). Plaintiff’ s Renewed Motioned for Preliminary lnjunction, as it
pertains to the remaining Defendants, Augustine, Buricl<, Riley, and Leonatti, is now before the
Court.

Based on the following reasons, Plaintift’ s Renewed l\/Iotion for Preliminary lnjunction

Will be denied.

 

l. Background

From 1969 until February 2013, the Commonwealth of Pennsylvania owned and operated
a Youth Development Ccnter (YDC), providing housing, educational, and rehabilitative services
for juvenile offenders, on approximately 150 acres in Shenango Township, Lawrence County.
(Compl. 1[11 15-17, ECF No. l). After the YDC facility closed, Pennsylvania’s Department of
General Services (DGS) made several unsuccessful attempts to sell the property. Id. at jj 21. In
March 2017, DGS issued another invitation to bid on the YDC property. Id. at jj 20. Plaintiff
HIRA Educational Services of America, an lslamic consulting firm that caters to lslamic schools
and organizations, submitted the winning bid. Id. at W 4, 24. Plaintiff s plans for the property
included a juvenile facility that would focus on youth intervention, as well as potential plans for an
lslamic boarding school. Ia’. at 11 25.

Plaintiff received an agreement of sale in May 2017. Id. at 11 24. Over the following
months, Plaintiff timely signed and returned the agreement by June 15, 2017, and paid the deposit
on July 13, 2017. Id. at 1111 48, 50, 81. The sales agreement then went through the Commonwealth
signature process, including signatures from state officials. Id. at jj 49. Plaintiff anticipated that
the sale process would be complete by October 2017, as the remainder of the sale price was due by
September 11, 2017. Ia’. at 1111 28, 50. However, during the intervening time, several events took
place that ultimately gave rise to Plaintiff filing its Complaint.

On June 6, 2017, Defendants Augustine, Burick, and Riley, sued in their official capacities
as members of the Board of Supervisors for Shenango Township, wrote to DGS, requesting
information about Plaintiff’ s plans and stating their concerns. Id. at jj 30. Their concerns included
impact on local tax revenues, conformance with the Township’s zoning ordinances, and potential

collusion among the bidders. Id. at 111 31-33. The next day, Defendants Vogel, Sainato, and

Bernstine, state legislators, wrote to the Governor of Pennsylvania, expressing concerns about
DGS’s acceptance of Plaintiff s bid. Ia'. at jj 34.

On June 8, 2017, at the Township’s Board of Supervisors’ monthly meeting, a large crowd
gathered to discuss the sale of the YDC property to Plaintiff, even though the Township had no
part in the sale. Id. at 1111 41~44. Several individuals expressed concerns about a Muslim entity
moving onto the property. Id. at jj 47. Township residents also organized a community meeting,
which also drew a large crowd, and Defendants Augustine, Burick, Riley, Bernstine, Sainato, and
a representative from Defendant Vogel’s office attended. Id. at 11 51. At the meeting, Defendant
Bernstine said, “any national security-type information we have received has been sent to Rep.
Kelly’s office,” which Plaintiff alleges “clearly target[s] Plaintiff’s religious beliefs and
Defendants’ discriminatory assumptions about those beliefs.” Id. at 11 52. Also in attendance at
the community meeting was Defendant Leonatti, representing Act for America, a group
“committed to recruiting, training, and mobilizing citizens community by community to help
protect and preserve American culture and to keep this nation safe.” Id. at jj 53 and n. 3.
Defendant Leonatti made “unfounded and inaccurate” statements at the meeting and to news
outlets about Plaintiff’s plans for the YDC property. Id. at jHI 53-54.

Additionally, on June 26, 2017, Defendant Vogel introduced a resolution in the
Pennsylvania Senate that would have the effect of stopping the sale if adopted. Id. at jj‘j[ 57-58.
However, before the resolution was adopted by both the Senate and the House, the Attorney
General approved the sale of the YDC property to Plaintiff and the sale agreement was executed
on June 29, 2017. Id. at 111[ 59-60.

In July 2017, the Township filed a Statement of Claim against DGS in the Commonwealth

of Pennsylvania’s Board of Claims, which the Board of Claims ultimately dismissed with

 

 

prejudice because of a lack of jurisdiction Id. at jjjj 73, 83. The Township also filed a Petition for
Revicw in the Commonwealth Couit of Pennsylvania in an attempt to halt the sale of the YDC
property to Plaintiff Id. at jj 77. The Township’s Board of Supervisors then proposed zoning
changes that would prohibit any type of school from operating on the YDC property. Id. at jj 74.
The Board adopted the proposed zoning ordinance on August 10, 2017. Id. at jj 84.

On August 30, 2017, the sales agreement between DGS and Plaintiff was nullified because
neither party could meet the requirements of the sale agreement Id. at jj 89. Plaintiff alleges that
it was unable to obtain the required financing by the deadline in the agreement because no
institution would provide a loan while litigation regarding the property was pending Id. at jj 90.
Additionally, DGS could not deliver the property free of lawsuits, so it was unable to perform its
side of the contract Id. at jj 91. As a result of the sales agreement’s nullification, the Petition of
Review, pending before the Commonwealth Court, was dismissed as moot. Id. at jj 94.

In October 2017, DGS reopened bidding on the YDC property. Ia’. at jj 96. Allied
Coordinated Transportation Services (Allied), on behalf of its parent agency, Lawrence County
Community Action Partnership (LCCAP), submitted the winning bid. Id. at jj 103. ln December
2017, after Allied’s bid was accepted, LCCAP’s CEO announced that LCCAP, in Plaintiff"s
words, “will likely reach out to the other bidders.” Id. at jj 105. The sales agreement between
DGS and Allied Was finalized in February 2018, and the deed to the YDC property was recorded
in early April 2018. (Joint Stipulation jj 3, ECF No. 46). On April 4, 2018, LCCAP’s CEO
announced that LCCAP “is partnering with others who bid on the property last year.” (Compl.
jj 112, ECF No, l). However, LCCAP has not yet contacted Plaintiff Id. at jjjj 106, 113.

Plaintiff filed the present suit on April 13, 2018, claiming Defendants Augustine, Buricl<,

Riley, Bernstine, Sainato, and Vogel violated RLUIPA, which prohibits a government from

 

 

 

“impos[ing] or implement[ing] a land use regulation in a manner that imposes a substantial burden
on the religious exercise of a person” or “that treats a religious assembly or institution on less than
equal terms with a nonreligious assembly or institution.” 42 U.S.C. § 20000c(a)-(b); Compl.
jjjj 115-28, ECF No. 1. Similarly, Plaintiff also claims that Defendants Augustine, Burick, Riley,
Bernstine, Sainato, and Vogel violated RFPA, a Pennsylvania law prohibiting government
agencies from “substantially burden[ing] a person’s free exercise of religion.” 71 P.S. § 2404;
Compl. jjjj 129~36, ECF No. 1. Plaintiff further alleges that Defendants Augustine, Burick, Riley,
Bernstine, Sainato, and Vogel “deprived Plaintiff of its religious freedom under the First
Amendment” in violation of 42 U.S.C. § 1983. (Compl. jjjj 142-47, ECF No. 1). Lastly, Plaintiff
alleges that Defendant Leonatti “unlawfully interfered with and violated Plaintiff s contractual
rights in violation of 42 U.S.C. § 1981.” Id. at jjjj 137~41. ln the Complaint, Plaintiff seeks
declaratory judgment against all Defendants, an injunction “regarding the intended unequal use of
the former YDC property by LCCAP,” money damages and punitive damages Id. at 28.

Defendants Bernstine, Vogel, Augustine, Burick, and Riley filed Motions to Dismiss based
in part on Fed. R. Civ. P. 12(b)(7) for failure to join LCCAP as an indispensable party. (ECF Nos.
64, 68, 74). Defendants Bernstine and Vogel, however, withdrew their 12(b)(7) objections (ECF
Nos. 91, 95). The Court later dismissed all other pending Motions to Dismiss as premature (ECF
No. 104). At oral argument on December 20, 2017, Plaintiff commented that it did not bring suit
against LCCAP, and that LCCAP was not an indispensable party, because LCCAP “did not do
anything wrong.”

Plaintiff now seeks a preliminary injunction “preventing the identified Defendants from
any further discriminatory actions toward Plaintiff with regard to use of the pi'opeity.” (Pl.’s Br.

3, ECF NO. 134).

 

 

ll. Motion for Preliminary Injunction

Courts employ a four-factor balancing test to determine whether a party is entitled to a
preliminary injunction Reilly v. City of Harrisl)urg, 858 F.3d 173, 176 (3d Cir. 2017). First, the
moving party must show that he has “a likelihood of success on the merits” and that he “will
suffer irreparable harm if the injunction is denied.” Doe v. Boyertown Area Sch. Dist., 897 F.Sd
518, 526 (3d Cir. 2018) (internal quotations omitted). If the moving party establishes both, the
court balances those two factors against whether there Will be irreparable injury to opposing party
if the injunction is granted and whether public interest favors an injunction Osorio-Martinez v.
AG United States, 893 F.3d 153, 178 (3d Cir. 2018); Doe v. Boyertown Area Sch. Dist., 897 F.3d
518, 526 (3d Cir. 2018).

ln establishing a likelihood of success on the merits the moving party must make “a
showing significantly better than negligible but not necessarily more likely than not.” Reilly, 858
F.3d at 179. “‘How strong a claim on the merits is enough depends on the balance of the harms:
the more net harm an injunction can prevent, the weaker the plaintiffs claim on the merits can be
while still supporting some preliminary relief.”’ Id. (quoting Hoosier Energy Rural Elec. Coop.,
Inc. v. John HancockLife Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009)). However, even if the
moving party demonstrates a likelihood of success on the merits, the court will not order
injunctive relief that does not fit the injury or that is unrelated to the complaint See Salazar v.
Buono, 559 U.S. 700, 718 (2010) (“A court must find prospective relief that fits the remedy to the
wrong or injury that has been established.”); Guyton v. Lappin, 2012 U.S. Dist. LEXIS 19136, at
*11 (M.D. Pa. Feb. 15, 2012) (noting that it is “generally improper to seek relief in a motion for
preliminary injunction wholly unrelated to the allegations of the complaint”).

Next, the “frequently reiterated standard” regarding irreparable harm to the moving party is

 

that the moving party must “demonstrate that irreparable injury is likely in the absence of an
injunction.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008) (emphasis
added). A possibility of irreparable injury is “too lenient,” because “[i]ssuing a preliminary
injunction based only on a possibility of irreparable harm is inconsistent with [the Supreme
Couit’s] characterization of injunctive relief as an extraordinary remedy.” Id. A court should not
issue a preliminary injunction “simply to prevent the possibility of some remote future injury,” [d.
(intemal quotations omitted), or “merely to allay the fears and apprehensions or to soothe the
anxieties of the parties” Grant Heilman Photography, Inc. v. John Wiley & Sons, Inc., 864 F.
Supp. 2d 316, 325 (E.D. Pa. 2012).

Plaintiff asks the Court to enjoin Defendants Augustine, Burick, and Riley,l as members of
the Shenango Township’s Board of Supervisors, from “any further discriminatory use of the
property, encouragement of use, or dissuasion of use of the property.” (Pl.’s Br. 3, ECF No. 134).
Plaintiff also asks the Court to enjoin Defendant Leonatti from “making any further defamatory
statements or otherwise interfering with the disposition and use of the disputed land.” Id. at 3.

For the reasons discussed below, both of these requests fail and Plaintiff is therefore not entitled to

a preliminary injunction

A. Use of the YDC property
Plaintiff first seeks an injunction regarding the use of the YDC property, asking that the
Court order Defendants Augustine, Burick, and Riley to refrain from “any further discriminatory

use of the property.” Id. at 3. Specifically, Plaintiff wants the Court to order “that the continued

 

1 Plaintiff asks the Court to enjoin all Defendants except Defendant Leonatti regarding the use of
the YDC property, but because the Court has ordered a stay in proceedings regarding Defendants
Sainato, Bernstine, and Vogel, the Court will not address the injunction as to them at this time.

8

 

 

use of the property . . . not be allowed to encompass all prior bidders except Plaintiff, as is the
current plan articulated by Defendants.” Id. at 8. Plaintiff alleges that the current owner of the
property, LCCAP, has plans to extend opportunities to use the YDC property to other bidders
(Compl. jj 105, ECF No. 1). Plaintiff also states that such cooperation has begun, in that LCCAP
has entered a contract with a recycling operator. Id. at jj 112. According to Plaintiff, LCCAP has
not contacted Plaintiff to extend an invitation to use the property. Ia’. at jjjj 106, 113. Plaintiff
alleges that LCCAP intends to use the YDC property in an unequal and discriminatory manner,
and asks that the Court order LCCAP to include Plaintiff in its plans (Pl.’s Br. 8-9, ECF No.
134).

However, Plaintiff’s request for injunctive relief regarding use of the YDC property is
flawed. For staiters, Plaintiff confuses who has control over the property. Plaintiff states that it
seeks an injunction regarding the use of the property against all Defendants accept Defendant
Leonatti, because Plaintiff recognizes that Defendant Leonatti has no control over the property.
Id. at 3. However, Plaintiff fails to offer any facts showing that Defendants Augustine, Burick, or
Riley have any property interest in, and therefore control of, the YDC property. To the contrary,
Plaintiff clearly acknowledges LCCAP’s ownership. Fuithermore, Plaintiff confuses who is at
fault for Plaintiff’ s alleged improper exclusion, stating that it is Defendants’ plan to exclude
Plaintiff from using the YDC property, Id. at 8, but then recognizing that LCCAP is the
landownei', the one announcing plans for the property, and the one excluding Plaintiff from using
the property. Id. at 6~7,

Second, the harm for which Plaintiff seeks redress in its Complaint is discriminatory
conduct that led to the failure of a land sale contract, (Compl. jjjj 117, 133, 146, ECF No. 1), but in

its request for injunctive relief, Plaintiff seeks redress for different discriminatory conduct

 

 

regarding the use of another entity’s land. (Pl.’s Br. 8-9, ECF No. 134). The alleged

discrimination that interfered with the land sale contract presents a separate set of facts from the
alleged discrimination that Plaintiff asserts will occur at the hands of LCCAP. The preliminary
injunction Plaintiff seeks is thus improper because it is unrelated to the claims in the Complaint.

Next, Plaintiff’s concerns about LCCAP’s use of the YDC property are based on LCCAP’s
niture intentions_-no harm has actually taken place and there is not enough information to show
that harm is likely to take place. That LCCAP has entered a contract with one other entity does
not demonstrate that Plaintiff is being treated unequally from other bidders The speculative
nature of Plaintiff’s concerns is further underlined by Plaintiff s statement at oral argument that
LCCAP has yet to commit a wrong. Because Plaintiff’s request for injunctive relief is based on a
speculative, future harm that has yet to occur, and Plaintiff cannot demonstrate it will suffer
irreparable harm.

In sum, essentially what Plaintiff seeks is for the Court to order a non-party landowner to
allow Plaintiff to use land in which Plaintiff has no interest,2 because the non-party-which “has
not done anything wrong”-might engage in discriminatory conduct, unrelated to the claims in the
Complaint, at some point in the future. A preliminary injunction is an “extraordinary remedy,”

Winter, 555 U.S. at 22, and Plaintiff plainly falls short of demonstrating it is entitled to one.

B. Defamatory statements

Plaintiff also seeks a preliminary injunction against Defendant Leonatti, asking that the

 

2 Despite Plaintiff’s repeated contentions to the contrary, Plaintiff has no property interest in the
YDC property. Moreover, the property owner, LCCAP, is not a party in this case. By asking the
Court to order LCCAP to include Plaintiff, Plaintiff asks the Court to alter LCCAP’s right to
exclude-one of the basic property ownership rights in the proverbial “bundle of sticks”-without
LCCAP’s presence in this case. See Kaiser Aetna v. United States, 444 U.S. 164, 176 (1979).

10

 

 

Court prohibit Defendant Leonatti from “making any further defamatory statements or otherwise
interfering with the disposition and use of the disputed land.” Id. at 3. Similarly, Plaintiff asks the
Court to enjoin Defendants Augustine, Burick, and Riley3 from “any further discriminatory . . .
encouragement of use, or dissuasion of use of the property.” Id. ln other words, Plaintiff requests
that the Court limit Defendants’ speech regarding the future use of the YDC property. This
portion of Plaintiff’s Renewed Motion for Preliminary lnjunction also fails, because the injunctive
relief is too broad and does not properly fit the alleged injury, and because Plaintiff does not
demonstrate that it will suffer irreparable harm in the absence of a preliminary injunction

First, an injunction on a person’s speech operates as a prior restraint, generally
impermissible as a violation of that person’s First Amendment rights Tory v. Cochran, 544 U.S.
734, 738 (2005). in order to be permissible, a prior restraint “must be ‘precise’ and narrowly
‘tailored’ to achieve the ‘pin-pointed obj ective’ of the ‘needs of the case.”’ Id. (quoting Carroll v.
President and Conun ’rs of Princess Anne, 393 U.S. 175, 183-84 (1968). Here, what Plaintiff
seeks is far too broad and will impose too great a restraint on Defendants’ right to free speech.
Discrimination and discriminatory intent are highly contextual, so it is hard to imagine parameters
that would be precise enough to pass muster. Furtheimore, an injunction on speech will not
address the “needs of the case.” The harm that is the focus of the case~the alleged interference
with Plaintiff s purchase of the YDC property-has already occurred and is not ongoing.
Restraining Defendants’ speech going forward does not redress the wrong that Plaintiff alleges has

occurred.

 

3 Plaintiff seeks this particular injunctive relief against all Defendants except Defendant Leonatti,
but, again, due to the stay of proceedings against Defendants Sainato, Bernstine, and Vogel, the
Court will not address the injunction as to them at this time.

ll

 

 

Second, Plaintiff has not established that it will suffer irreparable harm if the preliminary
injunction against Defendants’ speech is not granted. As discussed above, Plaintiff has no interest
in the YDC property, and the sale of the property to another entity has been finalized, so
Defendant Leonatti is logically unable to “mak[e] any further defamatory statements or otherwise
interfer[e] with the disposition” of the property unless the property is put back up for sale and
Plaintiff again bids on it. Additionally, as regards statements by Defendants Leonatti, Augustine,
Burick, and Riley about the use of the land, whether they will make defamatory or discriminatory
statements that Will have an impact on whether LCCAP invites Plaintiff to use the YDC property
is too speculative Plaintiff had the burden of showing that irreparable harm is likely, not simply
that irreparable harm is a possibility, and therefore fails to meet its burden

ln sum, a preliminary injunction ordering Defendants to refrain from making defamatory
or discriminatory statements regarding the use of the YDC property is improper as an
impermissible prior restraint on free speech and because Plaintiff failed to show that it will suffer

irreparable harm.

THEREFORE, based on the foregoing, Plaintiff HIRA Educational Services of North
America’s Renewed Motion for Preliminary Injunction is DENIED as to Defendants Leonatti,
Augustine, Burick, and Riley. The Court will address the issue of a preliminary injunction as to

Defendants Sainato, Bernstine, and Vogel upon motion of any party after the stay is lifted.

rr is so oRDERED.

,» » ~“~\§

j
` /:{;;i`; nw f y ( {w ., jj
z`\. , ,, ngrM?iMr/j ~ § `Z;,@§ g y MMM,//

Mafi_lyn…j:;, Horari
United States D`i]strict Judge

 

12

 

 

